IN THE COURT OF APPEALS OF IOWA

                                   No. 13-0996
                             Filed January 28, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

VALENTIN VELEZ,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Richard H.

Davidson, Judge.



      Valentin Velez appeals the district court’s denial of his motion to correct an

illegal sentence. AFFIRMED.



      William J. O’Brien, Omaha, Nebraska, for appellant.

      Thomas J. Miller, Attorney General, Kevin Cmelik, Assistant Attorney

General, Matthew Wilber, County Attorney, and Jon Jacobmeier, Assistant

County Attorney, for appellee.



      Considered by Vogel, P.J., and Vaitheswaran and Potterfield, JJ.
                                          2


VOGEL, P.J.

       Valentin Velez appeals the district court’s denial of his motion to correct an

illegal sentence, arguing the judgment and sentence following his guilty plea to

two counts of willful injury violated his rights to a speedy indictment and speedy

trial. Because Velez’s claims do not challenge the legality of his sentence, the

district court properly denied Velez’s motion, and we affirm.

       On February 17, 2011, Velez pled guilty to two counts of willful injury. The

district court sentenced him to a term of incarceration not to exceed ten years on

each count, to run consecutively. On June 6, 2012, Velez filed a pro se motion to

correct an illegal sentence and filed a second motion on May 13, 2013, arguing

the district court imposed an illegal sentence because his speedy trial and

speedy indictment rights were violated. The district court denied the motions,

and Velez appeals.

       We review rulings on a motion to correct an illegal sentence for correction

of errors at law. Tindell v. State, 629 N.W.2d 357, 359 (Iowa 2001).

       Pursuant to Iowa Rule of Criminal Procedure 2.24(5), a defendant can

challenge an illegal sentence at any time. Challenges to an illegal sentence

include claims that “the punishment meted out was . . . in excess of that

prescribed by the relevant statutes, multiple terms were imposed for the same

offense . . . [or] the terms of the sentence itself [were] legally or constitutionally

invalid in any other respect.” State v. Bruegger, 773 N.W.2d 862, 872 (Iowa

2009) (quoting Hill v. United States, 368 U.S. 424, 430 (1962)). Challenges to a

violation of speedy trial or speedy indictment rules do not constitute a challenge

to an illegal sentence. See generally id. (holding the purpose of reviewing “an
                                         3


illegal sentence is to permit correction at any time of an illegal sentence, not to

re-examine errors occurring at the trial or other proceedings prior to the

imposition of the sentence” (internal quotation omitted)).      Consequently, the

district court properly denied Velez’s motion, and we affirm.

      AFFIRMED.